DETAILED ACTION
This correspondence is in response to the communications received June 10, 2021.  Claims 2-21 are under consideration.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on June 10, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 8,941,214 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 112
Applicant’s amendments to claims 2 and 10 have been considered and overcome the 112 rejection previously applied, and the rejections are hereby withdrawn.




EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Claims:

Please amend claim 9, so that claim 9 depends upon claim 2.


REASONS FOR ALLOWANCE
Claims 2-21 are allowed. 

The following is an Examiner's statement of reasons for allowance: The FinFET device arrangement as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 2, the prior art discloses a FinFET device arrangement, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features of the semiconductor body with channel, source and drain regions, with the gate electrode in a particular alignment with sidewall spacers, in conjunction 

Regarding claim 10, the prior art discloses a FinFET device arrangement, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features of the semiconductor body with channel, source and drain regions, with the gate electrode in a particular alignment with sidewall spacers, in conjunction with the particular profile of the semiconductor body which tapers under the sidewall spacers and further tapers under the gate in the channel region


Contact Information
Any inquiry concerning communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EDUARDO A RODELA/Primary Examiner, Art Unit 2893